Gilbert, J.
“Where specific performance is sought for the enforce„ment of a parol contract for the sale of lands, such contract and the terms thereof should be established so clearly, strongly, and satisfactorily as to leave no reasonable doubt as to the agreement.” Printup v. Mitchell, 17 Ga. 558 (63 Am. D. 258); Redman v. Mays, 129 Ga. 435 (59 S. E. 212); Gordon v. Spellman, 148 Ga. 394 (96 S. E. 1006). The evidence in this case, in clearness, strength, and precision as to the contract, failed entirely to measure up to this standard, and the verdict must be set aside.

Judgment reversed.


All the Justices concur.